 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for David Resendez

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00116-RFB-BNW
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (First Request)
13   DAVID RESENDEZ,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for David Resendez,
20   that the Sentencing Hearing currently scheduled on May 13, 2021 at 10:00 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no earlier than sixty (60) days.
22          The Stipulation is entered into for the following reasons:
23          1.      Counsel for the defendant needs additional time to gather mitigation information
24   for Mr. Resendez, which is relevant to the sentencing disposition of this case.
25          2.      The defendant is incarcerated and does not object to the continuance.
26          3.      The parties agree to the continuance.
 1        This is the first stipulation to continue filed herein.
 2        DATED this 6th day of May 2021.
 3   RENE L. VALLADARES                               CHRISTOPHER CHIOU
     Federal Public Defender                          Acting United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                     /s/ Jared Grimmer
     By_____________________________                  By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                         JARED GRIMMER
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00116-RFB-BNW
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     DAVID RESENDEZ,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Thursday,
11                                                            July 29, 2021
     May 13, 2021 at 10:00 a.m., be vacated and continued to _____________________ at the hour
12       9:00 ___.m.
     of _______ a
13
                        7th day of May 2021.
            DATED this ____
14
15
                                               RICHARD F. BOULWARE, II
16                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
